Knox, Judge,
dissenting. In the opinion rendered by the majority of the court two conclusions have been reached, the first being that the Governor was legally justified in suspending the State Treasurer, while the second holds that the facts of the case do not authorize the granting of a bill of interpleader. The opinion further states that with these two issues adjudicated a consideration of the other questions involved in the record is not necessary. I am not in accord with either of the conclusions reached by the majority opinion, and I can not concur in its findings. The ease of plaintiff in error is necessarily based upon two legal propositions. The first of these is that the Governor under the provisions of the *402statute is vested with arbitrary power and discretion to supend the Treasurer, without limitation, except that he must be in possession of information which he considers trustworthy that one or more of the causes of suspension specified in the statute exists. This proposition carries with it the assumption that he is the sole judge as to whether or not the information is trustworthy, and that he is not required to make any preliminary investigation of the facts upon which such information is based. The second proposition is, that, under the provisions of the statute, the exclusive power to review the action of the Governor is reserved unto and conferred upon the General Assembly, and that his action can not be inquired into by any other authority or tribunal. This proposition carries with it the assumption that the General Assembly is not only authorized, but required, to take cognizance of the proceeding, to hear the same on its merits, and to render a judgment of approval or disapproval. The case of the plaintiff in error being dependent upon these two propositions, his case fails if either is erroneous, for each is of necessity dependent upon the other. These propositions will be discussed in their inverse order.
The statute, after conferring upon the Governor the right to suspend the Treasurer for the causes specified, provides that ihe Governor shall report his reasons for such suspension to- the Generad Assembly, and that such suspension shall continue until ihe General Assembly otherwise directs. Nothing else contained in the statute can possibly be construed as conferring the power to review in the legislature. There is nothing in this language which, expressly or by necessary implication, either authorizes or requires the General Assembly to take cognizance of the proceeding and to review the Governor’s action. Properly construed, this language merely confers upon the General Assembly a plenary power to reinstate after a suspension is made by the Governor. This question was discussed with some elaboration in the case of Gray v. McLendon, 134 Ga. 224 (supra), in which this court had under review a case where the Governor had suspended a member of the Kailroad Commission, the suspension being under the provisions of a statute approved by the General Assembly on October 14, 1879. This statute, after conferring upon the Governor the power to suspend members of the Commission, provides that the Governor shall report ihe fact of such suspension, and ihe reasons therefor, to the *403next General Assembly; and if a majority of each branch of the General Assembly declare that said commissioner shall be removed from office, his term of office shall expire.
It will be observed that the language of the statute then under consideration and that now discussed were to the same general effect, except in one case the General Assembly reserved the right to remove from office after suspension by the Governor, while in the other it reserved the power to reinstate after such suspension. In discussing that case this court held that the provision that the Governor should report the reasons of his suspension to the General Assembly was merely a directory one, the only purpose of which was to furnish information to the General Assembly and the general public. It further held that the Governor was not as a matter of fact required to make the report. If he did so, the General Assembly in any action taken by it might take into consideration the reasons assigned by the Governor, or might base its action upon entirely different reasons. In other words, that the right to remove is a plenary power that may be exercised by the legislature entirely independent of and without reference to reasons motivating the Governor’s action. And while the court did not in exact language hold that the General Assembly might in its discretion ignore the entire proceeding, the whole logic and reasoning of the decision makes this conclusion inescapable. Applying, therefore, the reasoning of that decision to the facts of this case, it appears that the General Assembly has not reserved unto itself any exclusive power of review of the Governor’s action in suspending the Treasurer. This is necessarily true, as a power to review naturally presupposes, not only a requirement to take cognizance of the proceeding to be reviewed, but a like requirement to inquire into the merits of the controversy and to render a judgment in accordance therewith. It therefore follows, since the General Assembly is not required to take any cognizance of the proceedings, that the exclusive power to review the same is not lodged with that tribunal; and since it is not confined to the reasons motivating the Governor, its judgment could not be a review of his action. Tiren, too, it must be remembered that the Governor is not required to make any report of his reasons, the provision of the statute to this effect being directory and not mandatory. Such being the case, the legislature would not have available anything in the way of a *404record to review, except the order of suspension passed by the Governor. In the present case the suspension merely recited that the Governor was in possession of trustworthy information to the effect that three of the causes of suspension specified in the statute existed, without giving any facts upon which such conclusions were based. It would, of course, be manifestly impossible for the legislature to review a record consisting only of such order.
It is admitted that the Governor suspended the Treasurer without notice and without a hearing. Even if the Treasurer was in possession of the facts upon which the suspension was based, it is evident that he was not afforded an opportunity to defend against them. Under such circumstances, .even if the Governor makes a report of his reasons for such suspension to the General Assembly for the purpose of review, any review made will necessarily be a review of an ex parte proceeding at which only one side of the controversjr was heard. That would not be true if the Treasurer were permitted to appear before the General Assembly and make a defense, but no provision is made for such appearance by the terms of the statute. Even if there were, the legislature is not confined in its action to the reasons specified in the order of suspension, but in its discretion can ignore the same and act upon reasons independent thereof. Therefore the contention that the power to review is vested exclusively in the General Assembly is wholly erroneous. In this connection it is advisable to examine the authorities relating to the suspension and removal of public officials from office, which have been rendered by the courts of last resort in this State and other jurisdictions. Such authorities are numerous, and apparently deal with every phase of the subject. They deal with the different classes of suspensions and removals and the various grounds upon which they are based. For instance there are decisions dealing with suspensions which are only temporary and others dealing with suspensions that run for an indefinite period. They deal with those classes of the subject where the power to suspend or remove is arbitrary and without limitation, and those that can only be exercised for cause. It is not necessary to cite the same here. While informative upon the general subject under consideration, none appear to be so exactly in point as to be controlling upon the questions involved here. Then, too, an overabundance of authority not directly applicable to the facts of a case often tends to confuse *405rather than to simplify an issue. There is however, one principle of law that appears to stand ont from the multitude as free and clear of both doubt' and difficulty, and which has been generally accepted and approved by the courts of this State and those of practically all other jurisdictions. That is the rule of law, that where a public officer has been selected for a term fixed by law, and is removable only for cause, he can not be deprived of his office for an indefinite period of time, without notice, without a hearing, and without an opportunity to defend himself against the charges upon which his removal is based. There must be convened at some time, somewhere, an authorized tribunal where he is privileged to appear and be heard. This privilege amounts to a legal right, and cannot be ignored or denied. The authority exercising the power to remove may be the tribunal before whom the hearing is had, or it may be before another that is specified by the statute; but the right to be heard can not be denied. This rule applies to all public officers alike who occupy the position above stated, regardless of whether they are appointed or elected by the people, and without reference to the importance or unimportance of the office they hold. It would appear to apply with special force to the Treasurer or Comptroller-General of this State, who are constitutional officials elected by the people for a fixed term, and whose offices rank in dignity and importance with that of the chief executive himself. Coleman v. Glenn, 103 Ga. 458 (supra); Edge v. Holcombe, 136 Ga. 765 (70 S. E. 644); Ledbetter v. Reese, 148 Ga. 633 (supra); Holder v. Anderson, 160 Ga. 433 (128 S. E. 181); Talmadge v. Cordell, 167 Ga. 594 (supra).
It is argued that a distinction exists between removals from office and suspensions from, office, and that this principle is not applicable to suspensions. The distinction referred to does exist, but it is not such a distinction as prevents the rule being applicable in the case of suspensions running for an indefinite period. As a matter of fact the principle has been definitely held applicable in suspensions of the character indicated. McDowell v. Burnett, 92 S. C. 469 (75 S. E. 873), Sullivan v. King, 98 S. C. 314 (82 S. E. 408). It is only in suspensions of a temporary nature, pending the trial of the officer sought to be deprived of office, that the rule is not applicable. Naturally in such cases this principle is not of force. But where the suspension is for an indefinite period of time, the *406rule applies with the same force that it does in eases of actual removal from office. There is, as a matter of fact, no real basic distinction between this class of suspensions and a removal from office. In both cases the officer is deprived of his office to the end of his term. The effect is the same and each is equivalent to the other. The Governor in this case, as already stated, suspended the Treasurer without notice and without a hearing. He has not intimated that he purposes to give him a hearing at any future time. He is in fact not authorized to do so; for with the passing of the suspension order his jurisdiction in the matter ended. There is no other tribunal authorized or required to afford a hearing in the premises; so it naturally follows that the Treasurer has been finally deprived of a hearing. This is an invasion of his legal rights, and renders unlawful his suspension under such circumstances. The order of suspension passed by the Governor is therefore a mere nullity.
Eeverting to the first proposition herein stated, I can not accept the construction placed upon the statute by the plaintiff in error; for I can not agree that the Governor is the sole judge of the term, “trustworthy .information.” So to construe the term would be to give the statute a meaning that I can not think the legislators who enacted it meant for it to have. It would enable the Governor to act upon any unfounded rumor or suspicion which he, in his discretion, might term trustworthy information. It would enable him to suspend the Treasurer and Comptroller-General of the State at any time, arbitrarily and without limitation, notwithstanding the fact that this authority is specifically limited to cause. A study of the statute convinces me that it was not intended that this power be conferred upon him. Instead of being a term to be loosely construed in the discretion of the Governor, as contended, I think the term “trustworthy information” is a tangible one that has a meaning. It could properly and reasonably be construed'as the equivalent of satisfactory proof; for trustworthy information is satisfactory proof, and satisfactory proof is trustworthy information. The same words used in different connections often have different meanings. Therefore these words should not be construed alone, but with and in the light of the remaining language of the statute, and with this done the whole statute so construed as to give the same a reasonable meaning; that is to *407say, one in keeping with the evident intention of the members of the General Assembly who enacted the legislation. I do not think that it can reasonably be asserted that it is the intention of this statute to confer upon the Governor the authority to suspend these officials arbitrarily and without limitation; for it plainly does not fall within that class of suspensions. On the contrary the power, to suspend is not only limited to cause but is specifically limited to the five particular instances named in the statute, each of which constitutes cause of grave nature and serious import.
If, then, it is contended that the statute as a whole is in some respects ambiguous and capable of different constructions, it is the duty of the court to construe it in an effort to ascertain the intention of the legislators who enacted it. This must be done, where possible, from the language of the statute; but in seeking this end the court is not entirely restricted to the language itself. Judicial cognizance can properly be taken of historical matters that are informative as to the trend of the legislative mind at the time the legislation was enacted. In this connection, it will be remembered that our present constitution was adopted in the year 1877, or twelve years after the end of the War between the States. The framers of the constitution lived in Georgia during that tragic era when the public affairs of the State were in control of a regime commonly known as the “carpet-baggers.” They were naturally informed as to the various indignities suffered by the people under the administration of this regime, and of the deep resentment these outrages incurred among our citizens. It is probable that no other one thing so incensed the people as the disgraceful and unlawful manner in which the public funds of the State were squandered and expended. It is natural to assume, therefore, that the representatives of the Constitutional Convention entered upon their duties strongly impressed with the imperative necessity of safeguarding the public treasury from unlawful and unwarranted expenditures. That they were so impressed is demonstrated by the result of their labors. They wrote into the organic law of this State'a provision that no warrant can be paid out of the public treasury unless the same is signed by the Governor. But they did not stop there. They further provided that even though the warrant was signed by the Governor it should not be paid unless it was also countersigned by the Comptroller-General. But this was not *408all. They further provided, that, even, though a warrant was signed by the Governor and countersigned by the Comptroller-General, it should not be paid by the Treasurer unless the General Assembly had provided for the payment of the same by appropriation. It will thus be seen that under our constitution no funds can legally be withdrawn from the public treasury without the concurrent action and acquiescence of these three public officials. This is the scheme of our State government. It is intended that each of these officials shall be a check upon the other, and the solemn duty of safeguarding the public funds of the State rests with equal force upon each of them. In this respect they are of equal importance for each has an equal obligation in the protection of the treasury. The statute under consideration was approved during the year 1879, or two years after the adoption of the constitution. It was enacted by members of the General Assembly who were also citizens of the State during the period of reconstruction. They, too, were fully advised of the unlawful manner in which the treasury had been looted during that distressing era. It is safe to assume that they also were concerned with the protection of the public funds of the State, and shared with the framers of the constitution a determination to safeguard them. Such being the case, it is hardly probable then that these men would enact a statute the effect of which would be effectually to destroy these barriers of protection which the members of the Constitutional Convention had so painstakingly erected only two years before. I can not think that the members of the General Assembly intended any such thing, or that they even remotely contemplated granting any such power.
The banking institution involved here, under the facts of the case, occupies the status of a stakeholder. Parties occupying this position are not required to make decisions at their hazard and peril, but are permitted to ask direction of the courts. This is consistent with the principles of justice, equity, and common sense. Otherwise the law would impose upon its citizens hardships and burdens which are both unnecessary and unjustified. A bill of inter-pleader is an equitable remedy, and the facts of this case present a situation where the beneficent offices of equity can be invoked. In equity all' pending actions can be consolidated and disposed of in one proceeding, and in equity the rights of all parties can be more readily ascertained and more economically adjusted. These rights, *409of course, can also be more fully preserved and protected in an equitable action. Therefore the court properly granted the application for interpleader. The injunctive remedy here complained of was necessary to the full protection of the parties, and the temporary restraining order was properly granted. For the reasons herein stated I am unable to concur in the opinion rendered by the majority of the court, and I dissent from the rulings expressed therein.